662 N.W.2d 101 (2003)
256 Mich. App. 165
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Derrick Dewayne McDANIEL, Defendant-Appellant.
Docket No. 235094.
Court of Appeals of Michigan.
Submitted February 5, 2003, at Lansing.
Decided February 21, 2003, at 9:00 a.m.
Approved for Publication April 8, 2003.
Released for Publication May 29, 2003.
*104 Michael A. Cox, Attorney General, Thomas L. Casey, Solicitor General, Stuart J. Dunnings, III, Prosecuting Attorney, Guy L. Sweet, Appeals Division Chief, and Eric M. Matteo, Assistant Prosecuting Attorney, for the people.
State Appellate Defender (by Deborah W. Keene), for the defendant.
Before: SAWYER, P.J., and JANSEN and DONOFRIO, JJ. *102
*103 SAWYER, P.J.
Following a jury trial, defendant Derrick D. McDaniel was convicted of first-degree retail fraud, M.C.L. § 750.356c, and sentenced as a fourth-offense habitual offender, M.C.L. § 769.12, to four to twenty years' imprisonment. He appeals as of right. We affirm.
Defendant first argues the trial court erred in admitting evidence of his prior larceny convictions because the similarity between the prior convictions and the present conviction was such that the evidence was more prejudicial than probative. We disagree.
Ordinarily, the decision whether a prior conviction that involves a theft component may be used to impeach a defendant is within the trial court's discretion and will not be reversed absent an abuse of that discretion. MRE 609; People v. Allen, 429 Mich. 558, 605-606, 420 N.W.2d 499 (1988), amended and reh. den. sub. nom. People v. Pedrin, 429 Mich. 1216 (1988); People v. Coleman, 210 Mich.App. 1, 6, 532 N.W.2d 885 (1995). "An abuse of discretion occurs `when the result is "so palpably and grossly violative of fact and logic that it evidences not the exercise of will but perversity of will, not the exercise of judgment but [the] defiance [of it]...." "`People v. Hine, 467 Mich. 242, 250, 650 N.W.2d 659 (2002), quoting Dep't of Transportation v. Randolph, 461 Mich. 757, 768, 610 N.W.2d 893 (2000).
A witness's credibility may be impeached with prior convictions, M.C.L. § 600.2159, but only if the convictions satisfy the criteria set forth in MRE 609, which require a determination that "the evidence has significant probative value on the issue of credibility and, if the witness is the defendant in a criminal trial, the court further determines that the probative value of the evidence outweighs the prejudicial effect." MRE 609; People v. Nelson, 234 Mich.App. 454, 460, 594 N.W.2d 114 (1999).
Notwithstanding the lower court's evident familiarity with the MRE 609 analysis, the court committed error by failing to articulate its findings on the record. However, this, without more, does not require reversal where it appears from the record that the court was aware of its discretion and the factors relevant to the exercise of that discretion. People v. Bell, 155 Mich.App. 408, 411, 399 N.W.2d 542 (1986); People v. Eggleston, 148 Mich.App. 494, 502-503, 384 N.W.2d 811 (1986).
Moreover, even if the trial court committed error in failing to articulate its specific MRE 609 analysis, or in admitting the prior convictions, the error was harmless and does not require reversal because defendant has not demonstrated prejudice. People v. Mateo, 453 Mich. 203, 210, 212, 551 N.W.2d 891 (1996); Allen, supra at 612, 420 N.W.2d 499. Whether a preserved *105 nonconstitutional error is harmless depends on the nature of the error and its effect on the reliability of the verdict in light of the weight of the untainted evidence. People v. Whittaker, 465 Mich. 422, 427, 635 N.W.2d 687 (2001). The error is presumed harmless, and the defendant bears the burden of showing that the error resulted in a miscarriage of justice. People v. Carines, 460 Mich. 750, 763-764, 597 N.W.2d 130 (1999); People v. Lukity, 460 Mich. 484, 493-494, 596 N.W.2d 607 (1999).
Here, there was sufficient evidence establishing defendant's guilt independent of the error. It is well settled that circumstantial evidence and the reasonable inferences that arise from the evidence can constitute satisfactory proof of the elements of the crime. Carines, supra at 757, 597 N.W.2d 130. Similarly, it is also well settled that reasonable inferences may be drawn from established facts. People v. Wilson, 107 Mich.App. 470, 474, 309 N.W.2d 584 (1981). Eyewitness and video-surveillance evidence established that defendant: (1) returned to the store without the printer he had purchased, (2) retrieved a second pre-positioned printer from the photo shop counter, (3) verbally informed the courtesy clerk that he wanted a cash refund, (4) filled out a receipt requesting a refund, (5) provided false information on the receipt, and (6) presented the second printer to the courtesy clerk to effect the refund. This overwhelming evidence was sufficient to support defendant's conviction independent of any error in admitting the prior convictions. See People v. Robert Johnson, 167 Mich.App. 168, 174, 421 N.W.2d 617 (1988). Defendant failed to demonstrate error affecting the reliability of the verdict in light of the overwhelming evidence of guilt. Whittaker, supra at 427, 635 N.W.2d 687; People v. Bartlett, 197 Mich.App. 15, 19-20, 494 N.W.2d 776 (1992).
Defendant also argues that evidence at trial supported his request to include a CJI2d 6.4 instruction based on his theory that the instant charges resulted from a misunderstanding between defendant and Meijer employees who thought he was attempting to fraudulently return the second printer for cash. We disagree.
Generally, a trial court is required to instruct the jury on the applicable law and fully and fairly present the case to the jury in an understandable manner. People v. Rodriguez, 463 Mich. 466, 472-473, 620 N.W.2d 13 (2000). Jury instructions are crafted to permit the fact-finder to correctly and intelligently decide the case. People v. Burns, 250 Mich.App. 436, 440, 647 N.W.2d 515 (2002). Thus, they should include not only all the elements of the charged offense, but also material issues, defenses, and theories where supported by the evidence. Id. The trial court is required to give a defendant's requested instruction when the instruction concerns his theory and is supported by the evidence. Rodriguez, supra at 472-473, 620 N.W.2d 13. Even if somewhat imperfect, jury instructions do not create error if they fairly present the issues to be tried and sufficiently protect the defendant's rights. People v. Aldrich, 246 Mich.App. 101, 124, 631 N.W.2d 67 (2001). Where a requested instruction is not given, the defendant bears the burden of establishing that the trial court's failure to give the instruction constituted a miscarriage of justice. MCL 769.26; Rodriguez, supra, at 473-474, 620 N.W.2d 13; Lukity, supra at 493-494, 596 N.W.2d 607.
In the instant case, the instruction was not supported by the evidence and would have led to confusion of the issues. Defendant testified regarding his theory of misunderstanding, which, if believed, *106 would have allowed the jury to acquit regardless of the failure to instruct on CJI2d 6.4. The instructions, as given, adequately reflected the law and allowed the jurors to accurately decide the case by focusing on the requisite proof of intent. They were also instructed that the prosecution must prove that defendant intended to defraud or cheat the store, thus implying that if they believed defendant acted out of a mistake or misunderstanding, that it was not his intent to defraud, he could be acquitted. Defendant's theory was before the court, and the presumption is that the jurors followed the court's instructions. People v. Graves, 458 Mich. 476, 486, 581 N.W.2d 229 (1998). When viewed in their totality, the jury instructions fairly represented the issues to be tried and sufficiently protected the defendant's rights. Aldrich, supra at 124, 631 N.W.2d 67.
Defendant's final argument challenges the scoring of the guidelines on the basis that the trial court misscored offense variable 13 (OV 13) regarding his first-degree retail fraud conviction. Defendant's failure to properly raise this issue in the trial court presents this Court with unpreserved, constitutional error subject to harmless-error analysis; that is, a review for plain error affecting substantial rights. Carines, supra at 764-766, 597 N.W.2d 130; People v. Taylor, 245 Mich.App. 293, 304, 628 N.W.2d 55 (2001). To avoid forfeiture under the plain-error rule, defendant must establish that: (1) error occurred, (2) the error was clear and obvious, and (3) the plain error affected his substantial rights, in that the error affected the outcome of the lower-court proceedings. Id. at 765, 597 N.W.2d 130. "Reversal is warranted only when the plain, forfeited error resulted in the conviction of an actually innocent defendant or when an error `"seriously affect[ed] the fairness, integrity or public reputation of judicial proceedings" independent of the defendant's innocence.'" Id. at 763, 597 N.W.2d 130.
Generally, the offense variable factors of the guidelines' calculations address the circumstances of the crime for which the defendant is sentenced. Defendant was convicted of first-degree retail fraud, a class E felony against property, which requires scoring OV 13, continuing pattern of criminal behavior. MCL 777.16r; MCL 777.22(2); MCL 777.43(1). In scoring OV 13, the court is required to score ten points where "[t]he offense was part of a pattern of felonious criminal activity involving 3 or more crimes against a person or property." MCL 777.43(1)(c). At issue is the interpretation of the scoring instructions in subsection 43(2)(a):
For determining the appropriate points under this variable, all crimes within a 5-year period, including the sentencing offense, shall be counted regardless of whether the offense resulted in a conviction.
Defendant asserts, without authority or analysis, that this provision requires the sentencing court to examine the five-year period immediately preceding the offense. The prosecutor, on the other hand, argues that any five-year period may be utilized. We agree with the prosecutor's interpretation.
If the plain and ordinary meaning of the statutory language is clear, judicial construction is normally neither necessary nor permitted. People v. Philabaun, 461 Mich. 255, 261, 602 N.W.2d 371 (1999). Unless defined in the statute, every word or phrase of the statute should be accorded its plain and ordinary meaning, taking into account the context in which the words are used. People v. Disimone, 251 Mich.App. 605, 610, 650 N.W.2d 436 (2002).
*107 The statute clearly refers to "a 5-year period." The use of the indefinite article "a" reflects that no particular period is referred to in the statute. Had the Legislature intended the meaning defendant assumes, the statute would refer to "the 5-year period immediately preceding the sentencing offense." Instead, the phrase "including the sentencing offense" modifies "all crimes." That is, the sentencing offense may be counted as one of the three crimes in a five-year period. That does not, however, preclude consideration of a five-year period that does not include the sentencing offense.
In the case at bar, there is a five-year period in which defendant was convicted of a combination of three felonies involving crimes against both persons and property: his conviction for an October 16, 1984, unarmed robbery; his conviction for an August 4, 1988, retail fraud; and his conviction for a March 21, 1989, attempted larceny in a building.
Affirmed.
JANSEN, J., concurred.
DONOFRIO, J. (dissenting).
I concur in part and respectfully dissent in part. I would affirm defendant Derrick D. McDaniel's conviction for the same reasons as the majority; however, I would remand the case to the trial court for resentencing.
Defendant raises a challenge to the scoring of his sentence under the sentencing guidelines. Defendant argues that the trial court misscored offense variable 13 (OV 13) regarding his first-degree retail fraud conviction. First-degree retail fraud is a class E felony against property, requiring scoring of OV 13, continuing pattern of criminal behavior. MCL 777.16r; MCL 777.22(2); MCL 777.43(1). In scoring OV 13, the court is required to score ten points where "[t]he offense was part of a pattern of felonious criminal activity involving 3 or more crimes against a person or property." MCL 777.43(c). The statute allows consideration of "all crimes within a 5 year period, including the sentencing offense... regardless of whether the offense resulted in a conviction." MCL 777.43(2)(a).
I believe that defendant was incorrectly scored under subsection M.C.L. § 777.43(c). The majority agrees with the prosecutor's interpretation of the statute and asserts that "[t]he use of the indefinite article `a' reflects that no particular period is referred to in the statute." I disagree. The language at issue states that "all crimes within a 5-year period, including the sentencing offense, shall be counted." MCL 777.43(2)(a) (emphasis added). Because the word "shall" is used, I find it is impossible for any five-year period that does not include the sentencing offense to be considered. Contrary to the majority's interpretation of the statute, my reading of the statutory language clearly precludes consideration of a five-year period that does not include the sentencing offense. Crimes outside the five-year period contemplated are already considered in the prior record variables.
My review of defendant's criminal record does not indicate any three or more felonies occurring within the immediate five-year period; thus, scoring ten points was inappropriate. This scoring error resulted in an elevated guidelines recommendation. MCL 777.21(3)(c); MCL 777.66.
I believe that defendant has established error that resulted in his incarceration beyond the appropriate minimum range under the guidelines, and I would remand for correction of the guidelines scoring error and resentencing.